TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR REHEARING



NO. 03-06-00208-CV


Shelly Frank, as Beneficiary of Eric Frank, Deceased, Appellant

v.

Liberty Insurance Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-05-001135, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM 
		Liberty Insurance Corporation has filed a motion for rehearing.  The motion is denied.
		It is ordered May 16, 2008.


Before Justices Pemberton, Waldrop and Henson;
     Dissenting Opinion by Justice Waldrop